ACCEPTED
                                                                                        04-14-00734-CV
                                                                             FOURTH COURT OF APPEALS
                                                                                  SAN ANTONIO, TEXAS
                                                                                   3/17/2015 2:20:59 PM
                                                                                          KEITH HOTTLE
                                                                                                 CLERK

                            NO. 04-14-00734-CV

                 Fourth Court of Appeals4th COURT
                                              FILED IN
                                                  OF APPEALS
                                         SAN ANTONIO, TEXAS
                   San Antonio, Texas 03/17/2015 2:20:59 PM
                                                     KEITH E. HOTTLE
__________________________________________________________________
                                                                     Clerk

 SANDRA SAKS, LEE NICK MCFADIN, III, and MARGARET LANDEN
                     SAKS, Appellants,

                                      V.

              BROADWAY COFFEEHOUSE, LLC, Appellees.
______________________________________________________________________________

     UNOPPOSED MOTION FOR EXTENSION OF TIME TO FILE
   BRIEF OF APPELLEE/INTERIM TRUSTEE, MARCUS P. ROGERS
______________________________________________________________________________

      On appeal from the 73rd Judicial District Court, Bexar County, Texas
                           Case No. 2013-CI-17001
                    Honorable Antonia Arteaga, Presiding
______________________________________________________________________________

                                        Royal B. Lea, III
                                        State Bar No. 12069680
                                        royal@binghamandlea.com
                                        BINGHAM & LEA, P.C.
                                        319 Maverick Street
                                        San Antonio, Texas 78212
                                        (210) 224-1819 Telephone
                                        (210) 224-0141 Facsimile

                                        COUNSEL FOR APPELLEE/INTERIM
                                        TRUSTEE, MARCUS P. ROGERS
        Appellee/Interim Trustee, Marcus P. Rogers, files this Motion for Extension

of Time to File Appellee’s Brief. Appellee asks the Court to extend the time for

filing his Brief in this appeal by fourteen (14) days from March 23, 2015, to and

including April 6, 2015.

                                       FACTS

        1.    Appellants filed their Opening Brief on February 20, 2015.

        2.    Appellees’ Briefs are currently due to be filed on March 23, 2015.

        3.    Due to several previously scheduled professional commitments in

other projects on which counsel for Appellee/Interim Trustee, Marcus P. Rogers, is

working, it will be difficult for counsel for Mr. Rogers to file Appellee’s brief by

March 23, 2015.

        4.    On March 16, 2015, Appellee, Broadway Coffeehouse, LLC, has

requested an extension of time to file its Brief on or by April 6, 2015.

                            REQUEST FOR RELIEF

        5.    Accordingly, Appellee/Interim Trustee Marcus P. Rogers requests that

the Court also extend the time for filing his brief in this case to on or by April 6,

2015.

        6.    Certificate of Conference—Counsel for Appellee Marcus P. Rogers

certifies by his signature below that he has conferred with counsel for Appellants



UNOPPOSED MOTION FOR EXTENSION OF TIME                                     Page 2|4
TO FILE BRIEF OF APPELLEE/INTERIM TRUSTEE
on this Motion, and that counsel for Appellants informed him that Appellants do

not oppose this Motion or the requested extension.

                                         Respectfully submitted,
                                         BINGHAM & LEA, P.C.
                                         319 Maverick Street
                                         San Antonio, Texas 78212
                                         (210) 224-1819 Telephone
                                         (210) 224-0141 Facsimile
                                         royal@binghamandlea.com


                                         BY: /s/ Royal B. Lea, III
                                            ROYAL B. LEA, III
                                            State Bar No. 12069680
                                         COUNSEL FOR APPELLEE/INTERIM
                                         TRUSTEE, MARCUS P. ROGERS




UNOPPOSED MOTION FOR EXTENSION OF TIME                               Page 3|4
TO FILE BRIEF OF APPELLEE/INTERIM TRUSTEE
                         CERTIFICATE OF SERVICE
      I hereby certify that, on the 17th day of March, 2015, a true and correct copy
of the above and foregoing has been served by:           United States First-Class
Mail;     Facsimile Transmission;          CM/RRR;       E-Mail; and/or       Hand
Delivery on the following:
Phil Ross                                 Paul T. Curl
1006 Holbrook Road                        ptcurl@csg-law.com
San Antonio, Texas 78218                  Brittany M. Weil
Ross_law@hotmail.com                      bmweil@csg-law.com
Counsel for Appellants                    Herbert S. Hill
                                          hshill@csg-law.com
                                          Curl Stahl Geis
                                          700 N. St. Mary’s Street, Ste. 1800
                                          San Antonio, Texas 78205
                                          Counsel for Appellee, Broadway
                                          Coffeehouse, LLC

                                           /s/ Royal B. Lea, III
                                          ROYAL B. LEA, III




UNOPPOSED MOTION FOR EXTENSION OF TIME                                  Page 4|4
TO FILE BRIEF OF APPELLEE/INTERIM TRUSTEE